IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-20327
                         Conference Calendar



LEROY CHARLES CAMERON,

                                          Plaintiff-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION TEXAS BOARD OF
PARDONS & PAROLES,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-97-CV-3123
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Leroy Charles Cameron, Texas prisoner # 190472, appeals the

district court's dismissal of his pro se complaint filed pursuant

to 42 U.S.C. § 1983 and the district court's denial of his post-

judgment motion to proceed in forma pauperis ("IFP") in the

district court.   He has also filed a motion to file a one-page

supplement to his brief; that motion is GRANTED.

     Cameron's notice of appeal is untimely as to the district

court's dismissal of the complaint, and this court therefore does

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20327
                                 -2-

not have jurisdiction to entertain an appeal from that order.

See Fed. R. App. P. 4(a)(1)(A); United States v. Merrifield, 764
F.2d 436, 437 (5th Cir. 1985).   Cameron's brief does not argue

that the district court erred in denying his post-judgment motion

to proceed IFP in the district court, and he has therefore waived

the only issue arguably on appeal.    See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).

     This appeal is frivolous, and it is DISMISSED.    See Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   The dismissal of

this appeal counts as one strike for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).    Cameron is warned that if he accumulates three strikes he

will be barred from proceeding IFP in any civil action or appeal

brought in a United States court unless he is under imminent

danger of serious physical injury.    See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; § 1915(g) SANCTIONS WARNING

ISSUED.